Citation Nr: 0214405	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-06 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether unreimbursed medical expenses may be considered to 
increase the amount of improved pension benefits paid based 
on zero countable annual income for 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

By letter dated in March 2001, the veteran was advised by the 
Regional Office (RO) that his unreimbursed medical expenses 
for 1999 could not offset his zero countable annual income 
for that year.  He perfected an appeal to the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran was receiving pension benefits, effective 
December 1998, based on a determination that he had no 
income.

2.  Any unreimbursed medical expenses could not be used to 
increase the veteran's rate of pension for 1999.


CONCLUSION OF LAW

Unreimbursed medical expenses may not be considered to 
increase the amount of improved pension benefits payable 
based on zero countable annual income for 1999.  38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  An award letter in March 2001 informed the veteran of 
the reasons a bases for the VA decision.  A statement of the 
case apprised the veteran of the law applicable in 
adjudicating the appeal.  The Board notes that by letter 
dated in May 2001, the RO notified the veteran of the 
existence of the VCAA and summarized its provisions, and set 
forth the assistance the VA provides in the development of 
the case.  The veteran was also advised that, ultimately, it 
was his responsibility to provide the VA the information or 
evidence to support his claim.  The correspondence reflects 
that the veteran's representative received a copy.  There is 
no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as actions 
expected of him and those that VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding VA's duty to assist, the Board notes that the 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


Factual background

The veteran submitted a claim for pension benefits in April 
1998.  He reported that he had no income from any source.  

By rating action dated in July 1999, the RO granted the 
veteran's claim for pension benefits.  He was notified of 
this determination by letter dated in August 1999.  He was 
informed that his monthly rate of pension was based on the 
fact that he had no income from any source.

A Social Security Administration award letter was received by 
the VA in February 2000.  It was indicated that the veteran 
was to receive an initial payment of $991 around December 8, 
1999, and that this payment was for the month of November 
1999.

By an award letter dated in April 2000, the RO informed the 
veteran that his pension benefits had been terminated, 
effective January 2000.  This was based on the fact that his 
income (consisting solely of his Social Security benefits) 
was excessive for the receipt of pension benefits.  

In November 2000, the veteran submitted a list of his 
unreimbursed medical expenses for the year 1999.

Analysis 

Under the governing criteria, payments of any kind from any 
source shall be included as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).


Subject to certain specified limitations, the following shall 
be excluded from countable income for the purpose of 
determining entitlement to pension benefits:  (a) Welfare; 
(b) maintenance; (c) VA pension benefits; (d) reimbursement 
for casualty loss; (e) profit from sale of property; (f) 
joint accounts; (g) medical expenses; (h) expenses of last 
illness, burials, and just debts; (i) educational expenses; 
(j) child's income; (k) Domestic Volunteer Service Act 
Programs; (l) distributions of funds under 38 U.S.C.A. § 1718 
(West 1991); (m) hardship exclusion of child's available 
income; (n) survivor benefit annuity; (o) Agent Orange 
settlement payments; (p) restitution to individuals of 
Japanese ancestry; (q) cash surrender value of life 
insurance; (r) income received by American Indian 
beneficiaries from trust or restricted lands; (s) Radiation 
Exposure Compensation Act payments; (t) Alaskan Native Claims 
Settlement Claims Act payments; (u) monetary allowance under 
38 U.S.C.A. § 1895 for a child suffering from spina bifida 
who is a child of a Vietnam veteran.  38 C.F.R. § 3.272.

Unreimbursed medical expenses will be excluded from the 
veteran's income when all of the following requirements are 
met:  (i) they were or will be paid by a veteran or spouse 
for medical expenses of the veteran, spouse, children, 
parents and other relatives for whom there is a moral or 
legal obligation of support; (ii) they were or will be 
incurred on behalf of a person who is a member of a 
constructive member of the veteran's or spouse's household; 
and (iii) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g)(1).

The maximum annual rates of improved pension shall be set by 
law.  38 C.F.R. § 3.23.

Effective December 1, 1998, the maximum annual rate of 
pension for a veteran with no dependents was $8778.

The record reflects the fact that the veteran's pension rate 
for 1999 was already predicated on the fact that he had no 
income.  He was in receipt of the maximum rate of pension 
benefits.  Thus, the fact that he had unreimbursed medical 
expenses is not pertinent since he had no income that such 
expenses could have offset.  The unreimbursed medical 
expenses cannot be used to increase the veteran's pension 
beyond the maximum set by law.  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the United States Court of Appeals for 
Veterans Claims held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  


ORDER

Since unreimbursed medical expenses may not be considered in 
determining the veteran's countable annual income for 1999, 
the appeal is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

